NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES LINLOR,                                   No. 18-17206

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00096-MMD-
                                                CBC
 v.

WILLIAM WHETSELL,                               MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      James Linlor appeals pro se from the district court’s judgment dismissing his

action brought under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), against a Transportation Security Administration

supervisor for failure to collect and preserve evidence of an excessive force



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
incident. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Ochoa v. J.B. Martin & Sons Farms, Inc., 287 F.3d 1182, 1187 (9th Cir. 2002).

We affirm.

      The district court properly dismissed Linlor’s action because Linlor failed to

allege facts sufficient to establish personal jurisdiction over defendant Whetsell.

See Walden v. Fiore, 571 U.S. 277, 283-86 (2014) (discussing the requirements for

specific personal jurisdiction and explaining that “the plaintiff cannot be the only

link between the defendant and the forum”); Schwarzenegger v. Fred Martin

Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (requirements for general personal

jurisdiction); see also Gilbert v. DaGrossa, 756 F.2d 1455, 1460 (9th Cir. 1985)

(28 U.S.C. § 1391(e) “does not apply to actions for money damages brought

against federal officials in their individual capacities”).

      Linlor’s requests for publication and transfer to the Eastern District of

Virginia, set forth in the reply brief, are denied.

      AFFIRMED.




                                            2                                     18-17206